Citation Nr: 0916481	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for schizoid personality 
disorder (also claimed as schizophrenia).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
May 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The RO had previously denied service connection for a 
schizoid personality (also claimed as schizophrenia) in 
December 1984.  The Veteran was notified of that decision and 
did not appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the Veteran indicated that his mental 
condition started while he was on active duty in Parris 
Island.  He stated that he was diagnosed with a mental 
condition at Quantico, Virginia.  He stated that he was being 
treated for his foot, but that it was discovered that he had 
a mental condition.  At the time, it was not called schizoid 
personality, but moodiness disturbance.  He stated that he 
has suffered with it in his adult life since discharge from 
service.  In light of the first allegations of psychiatric 
treatment and diagnosis in service, and the absence of any 
indication of such in the service treatment records which are 
currently of record, remand to attempt to obtain any 
additional service treatment records should be accomplished.  

If any additional service treatment records are obtained, 
undertake any further development necessary to assist the 
Veteran in his application to reopen his service connection 
claim.  Such development may include -if deemed warranted 
upon review of any additional evidence received -- scheduling 
the Veteran for a VA examination to determine the nature and 
etiology of any current mental disorders.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional service treatment records 
which are available, including from 
when the Veteran was stationed at 
Parris Island, South Carolina and at 
Quantico, Virginia.  

2.  If any additional service treatment 
records are obtained, undertake any 
further development necessary to assist 
the Veteran in his application to 
reopen his service connection claim.  
Such development may include -if deemed 
warranted upon review of any additional 
evidence received -- scheduling the 
Veteran for a VA examination to 
determine the nature and etiology of 
any current mental disorders.

3.  Thereafter, again consider the 
Veteran's pending claim in the light of 
all additional evidence added to the 
record since the February 2006 statement 
of the case, including the evidence 
submitted on appeal in January 2009.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



